--------------------------------------------------------------------------------

Exhibit 10.3

English Translation of Equity Transfer Agreement
By and Among China TransInfo Technology Group Co., Ltd.,
Three Individual Shareholders of Beijing UNISITS Technology Co., Ltd.,
Large Crown Holdings Limited and China TransInfo Technology Corp.
On Purchasing 7.1475 Million Shares of Beijing UNISITS Technology Co., Ltd.

Party A

: Three Individual Shareholders of Beijing UNISITS Technology Co., Ltd.
(Hereinafter referred as "the Transferors"), including Shan Qu, Hai Wu and
Yingli Mu



Party B: LARGE CROWN HOLDINGS LIMITED (Hereinafter referred as "BVI Entity")

Authorized Representative: Shan Qu, Hai Wu, Yingli Mu
Registration: Portcullis TrustNet Chambers P.O. Box 3444, Road Town, Tortola,
British Virgin Islands

Party C: China TransInfo Technology Group Co., Ltd. (Hereinafter referred as
“the Transferee”)
Legal Representative: Shudong Xia

Part D: China TransInfo Technology Corp.(Hereinafter referred as “CTFO”)
Legal Representative: Shudong Xia

WHEREAS:

1.

Beijing UNISITS Technology Co., Ltd. (Hereinafter referred as “the Targeted
Company” ) is a limited liability company, established and validly existing
under the laws of the People’s Republic of China;

 

 

2.

The present registered capital of the Targeted Company is RMB ¥52.60 (fifty-two
million and six hundred thousand) million Yuan, the Transferors in aggregate
hold 1.26 million shares of the Target Company.

 

 

3.

The Transferee was founded in June 2009 with a registered capital of RMB ¥180
million Yuan.

 

 

4.

The Transferors hold 7.1475 million shares of the Target Company. BVI Entity is
an affiliate of the Transferors.

 

 

5.

The Transferors intend to transfer, and the Transferee desires to purchase from
the Transferors 7.1475 million of shares of the Target Company.

1

--------------------------------------------------------------------------------

NOW, THEREFORE, according to the Company Law of the People's Republic of China
and relevant laws and regulations, the Transferors and the Transferee, after
friendly consultations and in consideration of the principles of equality and
mutual benefit, honesty and trustworthiness and making compensation for equal
value, the parties enter into the following Equity Transfer Agreement
(hereinafter referred as this “Agreement”):

ARTICLE I: DEFINITION

Unless the context otherwise provides, the following words and expressions in
this Agreement have the following meanings:

1.1

Equity: refers to the rights of the Transferors as shareholders of the Target
Company based on their contributions to the Target Company’s registered capital
and provided by the Chinese laws and Articles of Association of the Target
Company, including but not limited to the rights to receiving profits from the
company's assets, making major decisions and selecting managers;

 

 

1.2

Rights attached to the Equity: refers the rights and befits of the Transferors
in addition to the Equity, based on their contributions to the Target Company’s
registered capital and their status as shareholders of the Target Company;

 

 

1.3

Transferring the Equity or the target Equity: refers that the transfer of 7.1475
million shares of the Target Company and all related rights and benefits from
the Transferors to the Transferee;

 

 

1.4

The Transfer of the Equity: refers to the Transferors’ behavior of transferring
all of their Equity to the Transferee under this Agreement;

 

 

1.5

Substantive Changes: refers to any and all major adverse changes which may
affect the Target Company’s operation, management plan and capability, including
but not limited to the changes about asset, debt, business, and employment of
the Target Company;

 

 

1.6

The Effective Date: refers to the date on which this Agreement is signed by the
parties according to Section 18.6;

 

 

1.7

The Closing Date refers to the date on which, with the assistance of the
Transferors, the Transferee completes the amendment to the industrial and
business registration; and

 

 

1.8

Interim Period: refers to the period of time between the Effective Date and the
Closing Date, including the Effective Day and the Closing Date.

ARTICLE II THE TRANSFEROR’S EQUITY

2.1

The ownership structure, the amount of capital contributed by each Transferor,
and their respective contribution ratio are set forth in Appendix I;

2

--------------------------------------------------------------------------------


2.2

Each of the Transferors makes the representation and warrants to the Transferee
that he owns all rights, titles and interests in and to, and has the rights to
transfer to the Transferee the Equity, pursuant to the terms of this Agreement,
free and clear of all liens, security interests, charges and other encumbrances.
The Transferors will not transfer the Equity to any third party other than the
Transferee until the Closing Date.

ARTICLE III THE TRANSFER OF THE EQUITY

3.1

The Transferors agree to transfer the Equity to the Transferee and the
Transferee agrees to acquire the Equity from the Transferors. Subject to any
other agreements between the parties reached in accordance with this Agreement,
the Transferee shall be entitled to fully exercise all rights attached in the
Equity since the Effective Date of this Agreement. The Transferors shall ensure
the consolidation of the financial statements of the Target Company during the
Interim Period. The Transferors should instruct the Target Company to timely
complete the required administrative procedures in China (including but not
limited to change of industrial and business registration) to ensure that the
Equity will be registered under the Transferee’s name on the Closing Date.

 

 

3.2

During the Interim Period, except as otherwise expressly provided in this
Agreement or other amendments pursuant to written agreements between the
Transferee and the Transferors, (for the avoidance of doubt, , these amendments
shall not affect the consolidation of financial statements of the Target Company
by the Transferee), the Transferee shall have all the rights and obligations
relevant to the Equity transferred. From the Closing Date, the Transferee is the
legitimate owner of the Equity, except as otherwise expressly provided in this
Agreement, the Transferee has all the rights and obligations relevant to the
Equity transferred, the Transferors shall no longer have any rights or
obligations relevant to the Equity transferred.

ARTICLE IV ACQUISITIONS

4.1

CTFO agrees to issue 554,955 shares of common stock to the BVI Entity as
purchase price to acquire 7.1475 million of shares of the Target Company held by
the Transferors.

 



4.2

For the avoidance of doubt, the parties further confirm: the above said purchase
price is subject to the following conditions: the Targeted Company’s net profit
after tax of 2010 (according to the GAAP rules in China and Article VII of this
Agreement) is no less than RMB ¥37.50 million Yuan and net profit after tax of
2011 (according to the GAAP rules in China and Article VII of this Agreement) is
no less than RMB ¥46.88 million Yuan.

3

--------------------------------------------------------------------------------

    4.3

Subject to Article VI, the BVI Entity agrees to deposit 332,974 shares of CTFO
common stock into an account designated by the Transferee.

ARTICLE V PRICE FOR THE TRANSFER OF EQUITY

5.1 Equity: 7,147,500 shares of the Targeted Company.       5.2 Determination of
the transfer price of the Equity:       5.2.1 CTFO will issue 554,955 shares of
CTFO common stock to the BVI Entity.       5.2.2 The amount of CTFO shares
issued to each of the Transferors is set forth in Appendix I to this Agreement.
No fractional shares will be issued.

ARTICLE VI PLEDGE OF CTFO SHARES

6.1

Among the 554,955 CTFO shares issued to the Transferors, 332,974 shares will be
held in escrow with an account designated by the Transferee for a term of two
years.


6.2

If the audit report of the Target Company’s 2010 net profit issued pursuant to
the accounting principles of China shows no less than RMB 37.5 million, 166,487
shares deposited in the escrow account will be released to the BVI Entity within
two weeks of the issuance of such audit report. In the event that the audit
report of the Target Company’s 2010 net profit issued pursuant to the accounting
principles of China shows less than RMB 37.5 million, 166,487 shares deposited
in the escrow account will be returned back to CTFO within two weeks of the
issuance of such audit report. The Transferors shall not have any claim or
rights over such shares.


6.3

If the audit report of the Target Company’s 2011 net profit issued pursuant to
the accounting principles of China shows no less than RMB 46.88 million, 166,487
shares deposited in the escrow account will be released to the BVI Entity within
two weeks of the issuance of such audit report. In the event that the audit
report of the Target Company’s 2011 net profit issued pursuant to the accounting
principles of China shows less than RMB 46.88 million, 166,487 shares deposited
in the escrow account will be returned back to CTFO within two weeks of the
issuance of such audit report. The Transferors shall not have any claim or
rights over such shares.

    6.4

For the avoidance of doubt, the parties further confirm: the issuance of the
financial results shall be no later than the date of required auditing date of
the Target Company according to Chinese laws, regulations and accounting
standards.

4

--------------------------------------------------------------------------------

    6.5 The Transferors and the Transferee further confirm: if the Transferors
disagree with the audited financial results of the Target Company issued by the
certified public accounting firm hired by the Target Company, the Transferors
and the Transferee shall jointly hire an independent accounting firm to audit
the financial results of the Target Company in accordance with Chinese
accounting standards and of Article VIII of this Agreement. The audit report
issued by such independent accounting firm shall supersede the report issued by
the accounting firm hired by the Target Company.

ARTICLE VII RESTRICTED SHARES

7.1

The Transferee should ensure that the Transferors under this Agreement will
legally hold CTFO shares.

 



7.2

Since the effective date of this Agreement, the Transferors and the BVI Entity
shall comply with the Insider Trading Policy of the Transferee and CTFO.

ARTICLE VIII REVENUE RECOGNITION PRINCIPLE

8.1 Commodity Marketing

The Target Company has transferred the main risks and rewards of commodity on
ownership to purchasers. It does not either remain any continuous management
rights usually related to ownership of goods, nor the effective control over the
goods sold. Amounts of revenue can be reliably measured. Related economic
benefits are likely to flow into the enterprise. When relevant cost occurred or
being occurred can be reliably measured, recognition of operating income can be
achieved.

8.2 Rendering of Services

Recognition of revenue from rendering of services can be achieved by using
percentage of completion method, for results of services rendered on the date of
balance sheets can be reliably estimated. The progress of the completion of
rendering of services transactions can be determined according to the actual
situation by using any of the methods provided as below:

 * Measurements of the work have been finished.
   
   The services already provided account for the proportion of the total
   services to be provided.
   
   The cost already occurred for the proportion of the total cost to be
   estimated.

The total revenue of rendering of services can be determined in accordance with
payment from service receivers of contracts’ and agreements’ values received or
receivable, except for the received or receivable contract or agreement prices
which are not fair. The amount of revenue of current provision of services can
be determined by total revenue of services rendered on the date of balance sheet
timing completed process which should be decreased by the amount of revenue of
rendered services determined accumulatively before during the accounting period.

5

--------------------------------------------------------------------------------

In case that results of services rendered can not be reliably estimated at the
date of balance sheets, thereafter dealing respectively as bellow:

The labors costs occurred are expected to receive compensation, the revenue of
rendered services of which can thereafter be determined in accordance with the
amount of service cost occurred, and also as the same amount of carry-over labor
costs.

The labor costs occurred are not expected to receive any compensation, which can
thereafter be accounted as current profit and loss and revenue of rendered
services can not be determined.

8.3 Transferable Right to Use the Asset

The associated economic benefits may flow into the enterprise, in case that the
amount of revenue can be reliably measured, thereafter the revenue amount from
transferring the right to use the asset can be determined as bellow:

Interest income amount shall be determined by calculating the time when others
use the corporate currency funds and the real interest rate.

The amount of using fees shall be determined by calculating the charging times
and methods stipulated in relevant contract or agreement.

8.4 Construction Contracts

If the outcome of a construction contract can be estimated reliably, enterprises
can determine contract revenue and costs at the date of balance sheet according
to the percentage of completion method.

If the outcome of a construction contract can not be reliably estimated, they
can be differentiated as the following circumstances:

(1) In case that contract costs is recoverable, contract revenue can be
determined in the accordance with the actual contract costs recoverable,
contract costs should be recognized as an expense occurred in the current
period.

(2) Contract costs which are not recoverable shall not immediately be determined
as cost at the time when it occurs, which shall not be determined as income.

6

--------------------------------------------------------------------------------

If the estimated total contract costs will exceed the estimated total contract
revenue, the expected loss would be immediately recognized as current period
costs.

8.5 Settlement Accounts Receivables

The Target Company in accordance with previous years the same or similar, with
similar credit risk characteristics of the receivables portfolio (i.e, aging
combination) based on the actual loss rate, according to Chinese Accounting
Standards actual situation of persons and companies to determine the following
receivables combination of the proportion of bad debt provisioning:

Aging

Accruing proportion

Less than 1 year (including 1 year)

0%

1-2 years (including 2 years)

5%

2-3 years (including 3 years)

10%

3-4 years (including 4 years)

30%

4-5 years (including 5 years)

50%

More than 5 years

100%


8.6 Exclusive of Income     Determination of revenue committed as profits should
not include any non-operational and non-repeatable income, such as income
through mergers and acquisitions.

ARTICLE IX TRANSFER PRICE PAYMENT

9.1 CTFO agrees to issue 554,955 shares to the Transferors as the acquisition
price for 7.1475 million shares of the Targeted Company.     9.2 The BVI Entity
shall provide power of attorney to the Transferee.     9.3 Within 30 days after
the date of this Agreement, CTFO shall issue the shares to the BVI Entity.    
9.4

For the purpose of this Agreement and the transactions contemplated in this
Agreement, each party shall bear its own risk of adverse tax consequences caused
by this Agreement and the transactions contemplated in this Agreement and pay
related taxes.

7

--------------------------------------------------------------------------------


ARTICLE X REPRESENTATIONS AND WARRANTIES


10.1

The Transferors make the following representations and warranties to the
Transferee:

 

 

 

10.1.1

The Transferors have the power to sign this Agreement, and the Transferors have
obtained all necessary authorization and completed internal approval procedures
to execute this Agreement;

 

 

 

10.1.2

The transfer of the Equity to the Transferee is in compliance with the relevant
Chinese laws and regulations and does not violate any laws, regulations and
relevant provisions of other government authorities, and does not violate any
agreements signed with any third parties by the Transferors and the Target
Company;

 

 

 

10.1.3

The Transferors have fulfilled all its obligations for the transfer of the
Equity by the date of this Agreement.

 

 

 

10.1.4

from the date of this Agreement until the Closing Date, there is no and there
will not be any form of security interests such as pledge or lien, or any claim
of ownership or security interest by a third party over any rights of the
Equity;

 

 

 

10.1.5

Pending the completion of equity transfer, unless the Transferee consents in
writing in advance:

a. The Target Company shall maintain normal business activities;

b. The Target Company's assets and financial situation can not be materially
changed

c. The Target Company does not allocate its investment income to the Transferee

d. The Target Company will not change its shareholding structure and articles of
association

e. The amount and structure of the Target Company's assets are not undergone any
material changes; and

f. the Transferors will take best efforts to prevent the Target Company's
operations from being affected by any adverse impacts.

10.2

The Transferee makes the following representations and warranties to the
Transferors:

 

 

 

  10.2.1 The Transferee has the power to execute this Agreement and has obtained
all proper authorization and competed internal approval procedures to execute
this Agreement;         10.2.2 The representative signing this Agreement has
been duly authorized and has the right to sign this Agreement on behalf of the
Transferee;         10.2.3 the Equity transferred from the Transferors in
accordance with this Agreement does not to violate any laws, regulations and
relevant rules from other government departments, or any agreements signed by
the Transferee with any other third parties;

8

--------------------------------------------------------------------------------

        10.2.4 to pay full price of the transfer of Equity to the Transferors in
accordance with the provisions of this Agreement.         10.2.5 to take all
rights and obligations in connection with the Equity upon the execution of this
Agreement by the parties         10.2.6 From the date of this Agreement to
December 31, 2011, the Transferee and its affiliates, and its respective
shareholders meeting, board of directors will not take any actions that may
result in material adverse impact on the operation of the Target Company.      
  10.2.7 The CTFO shares issued to the BVI Entity shall be registered under the
name of the BVI Entity.      

10.3

CTFO makes the following representation and warranty: 

   

  10.3.1 CTFO will issue the shares to the BVI Entity timely.         10.3.2
CFFO will ensure the rights of the BVI Entity as a shareholder during the period
that certain CTFO shares are held in escrow.

    10.4.

The BVI Entity Parties makes the representation and warranty that its
representative has received proper authorization to execute this Agreement.
10.5. Parties to the Agreement guarantee mutually that all of their respective
representations and warranties made to each other are true and complete without
any false, misleading, or material omission.

ARTICLE XI THE TRANSFERORS’ RIGHTS AND OBLIGATIONS

11.1

The Transferors, in accordance with the provisions of this Agreement, are
responsible for timely completion of all the examination and approval procedures
required for the transfer of equity stipulated in this Agreement. The Transferor
shall promptly notify the Transferee should there be any extension of that
period.

 

 

11.2

The Transferors, after the execution of this Agreement, shall show the
Transferee, per the Transferee’s request, to access the legal documents,
application files and other documents produced for the completion of the equity
transfer under the provision of the Agreement and related matters.

 

 

11.3

The Transferors shall request the Transferee to pay the consideration to the
Transferors for the Equity in accordance with provision of this Agreement;

 

 

11.4

In accordance with the Company Law and the procedures set forth in the articles
of association of the Target Company, the Transferors shall support and ensure
the Transferee, after the Transferee has purchased the Equity, to enjoy all the
legal rights and interests of the Equity transferred as a shareholder, provide
reasonable assistance to the Transferee for its exercise of these
above-mentioned rights. The Transferors are responsible for the all necessary
registration for the Equity transfer.

9

--------------------------------------------------------------------------------

 

 

11.5 The Transferors make the representation and warranty to the Transferee that
the execution and implementation of this Agreement shall not violate any Chinese
laws, rules, and various effective regulations. The Transferors have not signed
and will not sign any contracts or agreements or make any commitment or take any
actions with any form that may limit or prohibit the Transferors from executing
and implementing this Agreement.     11.6 The Transferors have truthfully
informed the Transferee of the financial position, credit and debt situation of
the Targeted Company.

ARTICLE XII THE TRANSFEREE’S RIGHTS AND OBLIGATIONS

12.1

The Transferee has confirmed its consent pursuant to the terms and conditions
stipulated in this Agreement and the Appendix to this Agreement to purchase the
Equity , and pay the consideration in accordance with the terms and conditions
stipulated in this Agreement and the provisions of the Appendix to this
Agreement;

 

 

12.2

The Transferee shall issue timely all documents and resolutions required by laws
for the completion of the equity transfer in accordance with provisions of this
Agreement;

 

 

12.3

The Transferee, after the execution of this Agreement and the completion of the
amendment to the industrial and business registration, shall, as a shareholder
of the Target Company, receive all the rights and obligations stipulated in the
articles of association of the Target Company.

 

 

12.4

The Transferee, upon the request of the Transferors and the BVI Entity, provide
all necessary assistances in connection with the CTFO shares.

 

 

12.5

The Transferee makes the representation and warranty that the execution and
implementation of this Agreement will not violate the Chinese laws, regulations,
and otherwise effective rules. The Transferee shall refrain from requesting any
actions from the Transferors that may violate Chinese laws, regulations, and
otherwise effective rules.

ARTICLE XIII THE EFFECTIVE CONDITIONS OF THE AGREEMENT

13.1

Subject to the satisfaction of the following conditions, the agreement can be
effectively signed by the parties:

10

--------------------------------------------------------------------------------

        (1)

The Agreement has formally been signed by the parties;

   

 

  (2)

The board of directors of each of the Transferee and CTFO has already approved
the execution and implementation of this Agreement.

   

 

  (3)

The Transferors have provided the name of the BVI Entity and the power of
attorney.


13.2

After the execution of this Agreement, the parties shall act based on the
principle of good faith and take their best efforts to complete, as soon as
possible, any actions necessary to effectuate the transfer the Equity under this
Agreement, including but not limited to the execution or cause any third person
to execute any documents or application forms, or obtain any related approval,
consent or permission, or complete any relevant filings or public announcement.

ARTICLE XIV CONFIDENTIALITY CLAUSE

14.1

Parties of this Agreement should keep strictly confidential the confidential
information such as information obtained from singing and implementing this
Agreement, including but not limited to the provisions of this Agreement, and
other confidential information on the negotiation of this Agreement, trade and
operational secretes of either party of this Agreement, which shall not be
disclosed to a third party without the consent of the other party (except for
the information that is required to be disclosed by the Transferee, as a listed
company, under applicable laws).

 

 

14.2

Any party of this Agreement, who needs to disclose required by applicable laws,
shall consult with the other party, before disclosing or submitting the
information, by giving a reasonable notice, and if the other party requires, the
party, who needs to needs to disclose and summit any of the abovementioned
information, should, whenever possible, seek confidential treatment to the
relevant information;

 

 

14.3

This Article shall survive and remain effective after the termination of this
Agreement without any time limitation.

ARTICLE XV LIABILITY FOR BREACH

15.1

In case that any party to this Agreement has any of the following circumstances
occurs, the party constitutes a breach of this Agreement:

 

 

 

(1)

Violating any of obligation of the provisions of this Agreement,

 

 

 

(2)

Violating any commitment of the provisions of this Agreement;

 

 

 

(3)

Any statement or guarantee made in this Agreement is inconsistent with the facts
or misleading (regardless in good faith or bad faith).

11

--------------------------------------------------------------------------------


15.2

If the case of any of abovementioned violation of this Agreement occurs, the
observant party has the right to request the defaulting party to take remedial
actions within 30 days; if the defaulting party fails to make corrections within
such period of time, the observant party has the right to terminate this
Agreement and to claim damages against the defaulting party.

 

 

 

15.3

Parties to this Agreement have mutual commitments that, without prejudice to any
party to have the right to claim compensation from the defaulting party for
breach of its commitments, guarantees and obligations set forth in this
Agreement, the defaulting party shall, upon request by the observant party, pay
damages to the observant party as follows:

 

 

 

(1)

A certain amount of money, so that the observant party could recover to the
position before the defaulting party’s breach;

 

 

 

(2)

Direct or indirect costs and expenses incurred by the observant party due to the
defaulting party’s breach (including but not limited to, reasonable attorney’s
fees, arbitration costs and litigation fees).

ARTICLE XVI CHANGES AND TERMINATION OF THE AGREEMENT

16.1

This Agreement may be amended or terminated in a written instrument signed by
the parties. If the provisions in the amendment are inconsistent with the
provisions this Agreement, the provisions in the amendment shall prevail.

ARTICLE XVII FORCE MAJEURE CLAUSE

17.1

After the conclusion of this Agreement, force majeure such as earthquake,
typhoon, flood, war, strike, the national trade policy adjustments, government
action and other unforeseen and unavoidable acts, directly affects the
performance of this Agreement or makes it unable to fulfill the conditions under
this Agreement, the party that comes across force majeure, shall immediately
notify the other party to the accident in writing; in accordance with the degree
of influence of this Agreement caused by force majeure, the parties is to
negotiate to lift, change or delay the implementation of this Agreement.

ARTICLE XVIII MISCELLANEOUS

18.1

For the issues not covered in this Agreement, the parties agree to resolve in
the form of supplemental agreements. Any supplemental agreement relating to this
Agreement will become an integral part of this Agreement, and has the same legal
effect with this Agreement. If any section, term or provision of this Agreement
shall to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

12

--------------------------------------------------------------------------------


18.2

The governing law of this Agreement is the laws of the People’s Republic of
China. Regarding to all disputes under this Agreement, the parties should
firstly resolve them through friendly consultation. If the parties fail to reach
an agreement within five working days, any party shall be entitled to submit the
dispute to Beijing Arbitration Commission for arbitration. The arbitration is
carried out in accordance with its then applicable arbitration rules, and the
arbitral award of which is final, binding on the parties. During the
arbitration, in addition to matters in dispute submitted to arbitration, the
parties shall continue to carry out other provisions under this Agreement.

 

 

18.3

Without the prior written consent of other party, neither party shall make
dispose, or otherwise transfer, or purport to make disposition all of, or any of
its rights, interests, responsibilities or obligations under this Agreement.

 

 

18.4

This Agreement constitutes the entire presentation and agreement between the
parties, and supersedes all or any previous oral or written presentation,
warranties, understandings and agreements. The parties agree and confirm that
unless the Transferors and the Transferee otherwise agreed or otherwise after
the signing of this Agreement to agree, any statement, representation or
warranty, being not specified in this Agreement, shall not constitute the basis
of this Agreement, which, therefore, cannot be used to determine the rights and
obligations of the parties or to construe the terms and conditions of this
Agreement.

 

 

18.5

The notice required under this Agreement shall be made in writing in Chinese,
and delivered by registered mail, fax or other electronic means of communication
service. Notice is considered as delivered upon the arrival of the registered
address of the recipient party. If sent by registered mail, the date of receipt
on the return receipt by mail indicates the delivery date. While using fax to
deliver the notice, the confirmation document printed by the fax machine is
considered as the notice being delivered.

 

 

18.6

This Agreement shall become effective upon the execution by the legal
representatives from each party.

 

 

18.7

This Agreement has twenty-four original copies, each of the Transferor shall
hold one copy, the Transferee shall have three copies and CTFO has one copy;
each copy has the same legal effect.

(The remainder of this page is intentionally left blank!)

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed.

The Transferors: Representative: /s/ Qu Shan , /s/ Wu Hai, /s/ Mu Yingli Date of
Signature: March 22, 2010   The BVI Entity: LARGE CROWN HOLDINGS LIMITED  
Representative:   /s/ Qu Shan , /s/ Wu Hai, /s/ Mu Yingli   The Transferee:
China TransInfo Technology Group Co., Ltd Signature: /s/ Shudong Xia Date of
Signature: March 22, 2010   China TransInfo Technology Corp. /s/ Shudong Xia
Date of Signature: March 22, 2010

14

--------------------------------------------------------------------------------